Citation Nr: 1607190	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-05 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES
 
1.  Entitlement to service connection for a respiratory disability to include as a result of chemical and asbestos exposure.
 
2.  Entitlement to service connection for residuals of renal cell carcinoma to include as a result of chemical and asbestos exposure.
 
3.  Entitlement to service connection for a skin disability to include as a result of chemical and asbestos exposure.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
ATTORNEY FOR THE BOARD
 
P. Olson, Counsel
 
 
INTRODUCTION
 
The Veteran had active military service from April 1993 to December 1995.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In January 2010 and July 2014, the Board remanded the claims.
 
In August 2009, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.
 
In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA") file, as well as the evidence in his physical claims file.
 
 
FINDINGS OF FACT
 
1.  A current chronic respiratory disorder was not manifested during service and such a disorder is not shown to be related to active service, to include due to any inservice exposure to asbestos or chemicals.
 
2.  A current chronic skin disorder was not manifested during service and such a disorder is not shown to be related to active service, to include due to any inservice exposure to asbestos or chemicals.
 
3.  The Veteran's renal cell carcinoma was not manifested during service, such a disorders was not manifested to a compensable degree  within a year of separation from active duty, and such a disorder is not shown to be related to active service, to include due to any inservice exposure to asbestos or chemicals.
 
 
CONCLUSIONS OF LAW
 
1.  A chronic respiratory disorder was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).
 
2.  A chronic skin disorder was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
 
3.  Renal cell carcinoma was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
The Board's January 2010 and July 2014 Remands directed that medical opinions be secured from a pulmonologist, dermatologist, and renal specialist to address whether a diagnosed respiratory disorder, skin disorder, and renal cell cancer were attributable to the Veteran's claimed in-service exposure to asbestos or chemical exposure.  The Veteran was scheduled for a VA examination which was conducted by a VA physician to determine the etiology of his respiratory and skin disorders as well as his renal cell carcinoma.  The case and records, including the April 2011 VA examination and medical opinions of  three private physicians, were reviewed by a VA physician who provided an opinion addressing the etiology of any pertinent diagnosed disorders.  The records were then reviewed by in 2014 by a pulmonologist, a dermatologist, and a nephrologist from the McGuire VA Medical Center each of whom concurred with the April 2011 findings.  Although the VA examinations were not conducted by the specialists, the Board finds that there has been substantial compliance with the Board's January 2010 and July 2014 Remands.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Thereafter, the AOJ readjudicated the Veteran's claim and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's January 2010 and July 2014 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).
 
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in November 2005 and September 2006 correspondence of the information and evidence needed to substantiate and complete the claims for service connection.  The RO provided notice of how disability ratings and effective dates are determined in September 2006.  During the August 2009 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 
 
The Veteran contends that he suffers from chronic asthmatic bronchitis, hyperinflated lungs, interstitial lung disease, and small pneumonconiotic opacities as a result of inservice exposure to asbestos.  The Veteran reported that he was exposed to asbestos when he worked in Army motor pools and engineer tank units which had a history of asbestos containing materials.  He also alleges that he lived in barracks that had asbestos abatement done in late 1995 and 1996 after his discharge from service.  The Veteran also contends that due to chemical and asbestos exposure he suffers from acanthosis nigricans of the elbows, neck, and under chest area, contact dermatitis of hands, arms, and scrotum, bilateral tinea pedis, an infected left big toe nail.  Finally, he maintains that chemical and asbestos exposure caused the development of right kidney cancer and ultimately the need for a nephrectomy.  

In addition to asbestos exposure, the Veteran reports in-service exposure to rock dust, lead, lead-based products, diesel fuel, diesel exhaust particulate, depleted uranium (claimed as ionizing radiation), Krylon spray paints silver chrome and black, car paint-chemical agent resistant coating, trichloroethylene degreasers solvents, nitramines from C4 plastic explosives, CS gas, mineral oils, hydraulic fluid, lubricating oil, white phosphorus, and smoke screen, second hand smoke, floor wax and floor stripper, ABC fire extinguisher dry chemical, paint stripper, and UV sun exposure (arms, face, neck, and head).  In addition, the Veteran also contends that he drank non-potable water.
 
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Malignant tumors, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 
 
The Veteran does not contend, and the evidence does not demonstrate, that his respiratory disorders, skin disorders, and renal cell carcinoma manifested in service or that his renal cell carcinoma manifested to a compensable degree within a year following his discharge from active duty.  At the August 2009 Board hearing, the Veteran testified that the symptoms for these conditions started around 2002.  
 
The service treatment records are absent complaints, findings or diagnoses of any kidney problems during service.  On the clinical examination for separation from service in May 1995, the only abnormalities were a right median neuropathy, a scar on the right forearm, and a tattoo of the right upper arm.  On the Report of Medical History completed by the Veteran in in conjunction with his separation physical, he denied ever having frequent or painful urination, kidney stones blood in urine, and cancer.   
 
The Veteran's service treatment records indicate that he was seen for a small, reddish legion on his right index finger and open blister on his right heel and possible early cellulitis in April 1993, for an upper respiratory infection, an infected right foot toe, and discolored toenails in May 1993, and for friction blister on his right heel, tinea pedis, and poison oak in June 1993.  Despite findings in service of an upper respiratory infection and skin complaints, the Board cannot conclude a "chronic" respiratory condition or skin condition was incurred during service.  
 
For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  This is not the case.  On the clinical examination for separation from service, the Veteran's lungs, chest, and skin were evaluated as normal.  Further, on the Report of Medical History, the Veteran denied ever having skin diseases, asthma, shortness of breath, pain or pressure in chest, chronic cough, frequent or painful urination, kidney stone or blood in urine, and cancer.   
 
Thus, there is no medical evidence that shows that the Veteran suffered from a chronic respiratory, skin, or kidney condition during service. 
 
As for statutory presumptions, presumptive service connection may  be established for cancer if that disorder was compensably disabling within a year of his separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  In this case, however, the first showing of renal cell cancer was not until 2005, almost a decade after the appellant's discharge from active duty.
 
Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Such evidence is lacking here as the Veteran essentially has denied continuity of post-service symptoms.  As noted above, at the August 2009 Board hearing, the Veteran testified that the symptoms for these conditions started around 2002.  
 
When a disease is first diagnosed after service, service connection may be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  
 
In this case, the appellant clearly has a respiratory disorder, a skin disorder, and residuals of renal cell carcinoma.  The Veteran was diagnosed in April 2011 as having bronchial asthma, renal cell carcinoma status post excision of the right kidney, and healed junctional melanocytic nevus of the right hand.  There are also diagnoses in the record of chronic interstitial disease, chronic obstructive pulmonary disease, acquired acanthosis nigricans on the arms, neck, and abdomen, dermatophytosis of left great toe nail, onychomycosis of the left foot, actinic keratosis on the nose, and nevus of the face and posterior left foot,   The remaining question, therefore, is whether there is medical evidence of a relationship between a current chronic disability and the Veteran's military service.  
 
Of record is a September 2009 letter from Dr. Tolliver which notes that the Veteran had been under his care since May 2002 for acquired acanthosis nigricans located on both arms, back of neck, and on his abdomen caused by kidney cancer; mild to moderate dysplastic nevi on the left foot, heel, calf and top of right hand; and a benign skin lesion which was removed from left side of nose.  Dr. Tolliver noted that he had spoken with the Veteran about his exposure in military service to asbestos, depleted uranium, lead, diesel fuel, solvents, and various chemical exposures while performing his duties of a combat track vehicle crewman military occupational specialty.  Dr. Tolliver concluded that it was more likely than not that the Veteran's benign and precancerous skin conditions were caused by direct skin exposure to solvents, diesel fuel, and other chemicals during his military service.
 
Also of record is a September 2009 letter from Dr. Figueroa which notes that the Veteran had been under his care since June 2002 to 2006 for mild-moderate asthma and mild interstitial lung disease with hyperinflated air sacs.  Dr. Figueroa noted that he had spoken with the Veteran about his exposure in military service to asbestos, depleted uranium, lead, diesel fuel, solvents, and various chemical exposures while performing his duties of a combat track vehicle crewman military occupational specialty and concluded that it was more likely than not that the Veteran's asthma and mild lung disease were caused by chemical inhalation and asbestos during his military service.
 
Lastly, of record is an October 2009 letter from Dr. Pujari which notes that the Veteran had been under his care since February 2005 having a right radical nephrectomy with lymphadenectomy for his clear cell renal cell cancer.  Dr. Pujari noted that the risk for kidney cancer is rare at 3 percent of all cancer diagnoses, that the target age was between 50 and 70 years of age, and that the Veteran was diagnosed with kidney cancer at age 31 and only 9 years and one month after his discharge from military service.  Dr. Pujari noted that he had spoken with the Veteran about his exposure in military service to asbestos, depleted uranium, lead, diesel fuel, and various chemical exposures while performing his duties of a combat track vehicle crewman military occupational specialty and concluded that it was more likely than not that the Veteran's renal cell cancer of the lining of the right kidney was caused by exposure to asbestos during his military service.
 
As noted above, the Veteran underwent VA examination in April 2011.  After physical examination of the Veteran and review of the file, the examiner opined that the appellant's bronchial asthma, current skin condition, and right sided renal cell carcinoma was not caused by or related to his active service, including claimed exposure to asbestos or other chemicals.  
 
The examiner noted that the Veteran had no documented chronic lung condition or treatment while he was in active service.  The examiner noted that the Veteran reported that during service, he worked as a combat engineer and he did demolition of buildings.  The Veteran also reported working with camouflage paint and paint solvent.  The examiner noted that there was no documented diagnosis of asbestosis while the Veteran was in active service, and x-rays of the lungs revealed no evidence of asbestosis.  The examiner noted that on x-ray there was no evidence of pleural plaque, the hallmark for asbestosis; and chest CT also had no evidence of asbestosis.  The examiner also noted that as per medical literature, asthma is not caused by camouflage paint.  The examiner noted that the Veteran was diagnosed with bronchial asthma back in 2002, that a September 2003 CT chest scan did not reveal any kind of pleural thickening and certainly there were no calcified pleural plaques.  The examiner noted that the CT scan also mentioned chronic interstitial lung disease, the etiology of which may be due to environmental or may be due to the Veteran's personal habit but no mention of it being due to any kind of paint exposure during active service.
 
The examiner noted that during service, the Veteran had a small, reddish skin break or lesion on the right index finger in April 1993 and blisters on both heels in June 1993 that were acute and self-limited conditions.  The examiner also noted that as per medical literature, there is not enough study or data that support the cause and effect relationship between asbestosis or camouflage paint and benign melanoma, including dysplastic nevus or junctional melanocytic nevus.
 
The examiner noted that there was no documentation of any kind of kidney disorder while the Veteran was in active service or within one year after he was discharged from service.  The examiner also noted that as per medical literature, including VA web site up-to-date regarding the etiology of renal cell cancer, risk factors for renal cell cancer include smoking, hypertension, occupational exposure to toxic compounds, obesity, cystic disease of the kidney (typically associated with dialysis), analgesic abuse, nephropathy, and genetic predisposition.  The examiner noted that the literature mentions that exposure to toxic compounds such as cadmium, asbestos and petroleum byproducts have been associated with increased risk of renal cell cancer.  It also mentions that cadmium workers who smoke may have a particularly high incidence of renal cell cancer.  The examiner noted that studies for occupational exposure are often limited by the lack of specific exposure details and that as per medical literature, bronchial asthma or interstitial lung disease does not cause renal cell carcinoma.
 
Of record is an October 2014 medical opinion authored by a VA physician.  She opined that it was less likely as not that any diagnosed respiratory disorder is attributable to the Veteran's claimed in-service exposure to asbestos or chemical exposure based on the medical literature.  The physician noted that the Veteran had a diagnosis of asthma and that the most recent chest CT in May 2007 was negative with no noted interstitial disease and no evidence of interstitial pulmonary fibrosis.  The physician respectfully disagreed with the opinion offered by Dr. Figueroa and noted that the case and records were reviewed with the chief of pulmonologist at the McGuire VA Medical Center who concurred with her opinion.  
 
The VA physician also opined that it was less likely as not that any diagnosed skin disorder is attributable to the Veteran's claimed in-service exposure to asbestos or chemical exposure based on the medical literature.  The physician noted that the Veteran had diagnoses of acanthosis nigricans and moderate dysplastic nevi both of which were benign and precancerous lesions that had been treated since 2002 by Dr. Tolliver.  The physician respectfully disagreed with the opinion offered by Dr. Tolliver and noted that the case and records were reviewed by the chief of dermatology at the McGuire VA Medical Center who concurred with her opinion.  The physician noted that a review of the literature did not support Dr. Tolliver's conclusion and noted that factors possibly associated with the Veteran's skin condition of acanthosis nigricans were his obesity and insulin resistance.   
 
The VA physician also opined that it was less likely as not that renal cell cancer is attributable to the Veteran's claimed in-service exposure to asbestos or chemical exposure based on the medical literature.  The physician respectfully disagreed with the opinion offered by Dr. Pujari and noted that the case and records were reviewed with an attending VA nephrologist at VA Medical Center McGuire who concurred with her opinion.  The physician noted that the medical literature notes only a weak association and no causation between occupational exposures and renal cell cancer.  The physician noted that intriguing data which suggests a link among carcinogen exposure, genetic damage in a specific site, and renal cancer, does not prove causation.
 
The Board acknowledges that there is a difference of opinion among the medical professionals.  In deciding whether the Veteran's respiratory disorder, skin disorder, and renal cell carcinoma are related to his military service, and more particularly to claimed exposure to asbestos and chemicals, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.
 
Here, there are legitimate reasons for accepting the unfavorable medical opinions over the one favorable medical opinion.  With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference. Indeed, the courts have provided guidance for weighing medical evidence.  They have held, for example, that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  In sum, the weight to be accorded the various items of medical evidence in this case must be determined by the quality of the evidence and not necessarily by its quantity or source.
 
In this case, the favorable opinions of Dr. Tolliver, Dr. Figueroa, and Dr. Pujari are not based on review of the file and are not accompanied by supporting clinical data or a fully reasoned rationale.  As such, they are afforded relatively low probative weight.  In contrast, the April 2011 and October 2014 unfavorable opinions of the VA examiners were provided with a thorough rationale after a review of the file.  Thus, the Board finds more probative the unfavorable opinions of the VA examiners for the reason that they provided supporting clinical data and fully and carefully reasoned rationales. 
 
Thus, the record is absent competent evidence of a chronic respiratory disorder, a chronic skin disorder, and a chronic kidney disorder during service, absent of competent evidence of a compensably disabling renal cell carcinoma within a year following service, and competent evidence of continuity of symptomatology.  Further, the most probative medical evidence weighs against finding a nexus between  the Veteran's active duty service and any current respiratory disorder, skin disorder, or renal cell carcinoma.  

The Board acknowledges that the Veteran contends that his respiratory disorders, skin disorders, and renal cell carcinoma are related to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, etiology of a current disorders, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
 
 
ORDER
 
Entitlement to service connection for a respiratory disability claimed as a breathing disorder to include as a result of exposure to chemicals and asbestos is denied.
 
Entitlement to service connection for residuals of renal cell carcinoma to include as a result of exposure to chemicals and asbestos is denied.
 


Entitlement to service connection for a skin disability to include as a result of exposure to chemicals and asbestos is denied.  
 
 



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


